Opinion of the Court by
Judge Quin
Affirming.
Appellee, as plaintiff below, filed this suit seeking the dissolution and settlement of a copartnership with appellant. Appellant was engaged in the distillation of whiskey and brandy.
Under a verbal agreement appellee obligated himself to pay appellant seven hundred dollars and he was to operate the distillery, the profits and expenses to be shared equally. Shortly after entering into said agreement appellant moved to Tennessee, leaving his brother and nephew to look after his interests. After operating the plant for several months, the brother, on one occasion, gave such an exhibition of his. shooting propensities, accompanied with divers threats against appellee, as to cause the latter to quit the business and sue for a settlement.
Appellant admitted a partnership agreement, one different, however, from that alleged in the petition, but he claims appellee never performed his part of the contract.
The cause was referred to the Master Commissioner, proof taken, and in a splendid report the Master found that appellant was indebted to appellee in the sum of twelve hundred, fifty-nine'and 55/100 dollars ($1,259,-*9455). With commendable care and detail the several debits and credits claimed by the parties are fairly dealt with, fully explained and properly treated. It is conceded that a partnership existed. This being true there remained only the question of accounting. Appellant fails to show wherein the report is erroneous in any respect.
Considering the indefinite character of evidence adduced by appellant, and the fact that it furnished practically no aid or assistance to the court or Master in arriving at the correct sum due, appellant has fared exceedingly well and certainly has no cause to complain of the conclusion reached.
The judgment confirms and approves the report of the Master, and finding no error therein,, same is accordingly affirmed.